 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     PATRICK BENNETT
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00026-LJO-SKO
12                    Plaintiff,                  STIPULATION TO CONTINUE; ORDER
13   vs.                                          Date: August 12, 2019
                                                  Time: 8:30 a.m.
14   PATRICK BENNETT,                             Judge: Hon. Lawrence J. O’Neill
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Thomas Newman, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Patrick Bennett, that the change of plea
21   hearing currently scheduled for July 15, 2019, at 8:30 a.m. be continued to August 12, 2019, at
22   8:30 a.m.
23          The parties have reached a resolution in this matter. However, the parties continue to
24   engage in additional discussions relevant for plea and sentencing purposes. Mr. Bennett is
25   currently residing at and participating in Teen Challenge International’s Reedley-based inpatient
26   treatment program. Additional time is needed so that the parties can engage in additional
27   discussions prior to the change of plea hearing, and accordingly request that the change of plea
28   hearing be continued until August 12, 2019, at 8:30 a.m.
 1           The parties request this continuance with the intention of conserving time and resources
 2   for both the parties and the Court. The parties agree that the delay resulting from the continuance
 3   shall be excluded in the interests of justice, including but not limited to, the need for the period of
 4   time set forth herein for effective defense preparation, defense investigation, and plea negotiation
 5   purposes pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
 6
 7                                                  Respectfully submitted,
 8                                                  McGREGOR W. SCOTT
                                                    United States Attorney
 9
10   Date: July 11, 2019                            /s/ Thomas Newman
                                                    THOMAS NEWMAN
11                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
12
13                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
14
15   Date: July 11, 2019                            /s/ Reed Grantham
                                                    REED GRANTHAM
16                                                  Assistant Federal Defender
                                                    Attorney for Defendant
17                                                  PATRICK BENNETT
18
19
20
21                                                ORDER
22           GOOD CAUSE APPEARING, the hearing set for Monday, July 15, 2019 at 8:30 a.m. is
23   continued to Monday, August 12, 2019, at 8:30 a.m.
24   IT IS SO ORDERED.
25       Dated:      July 12, 2019                           /s/ Lawrence J. O’Neill _____
26                                                  UNITED STATES CHIEF DISTRICT JUDGE

27

28

     Bennett – Stipulation
     and Proposed Order
                                                       2
